 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    KIRELL TAYLOR,                              Case No. CV 20-00410 MWF (RAO)
12                        Petitioner,
                                                  ORDER SUMMARILY
13          v.                                    DISMISSING SUCCESSIVE
                                                  PETITION FOR WRIT OF HABEAS
14    GALVIN NEWSOM, Governor,                    CORPUS FOR LACK OF
                                                  JURISDICTION AND DENYING
15                        Respondent.             CERTIFICATE OF
                                                  APPEALABILITY
16

17                                  I.    BACKGROUND
18         On January 15, 2020, the Court received Petitioner Kirell Taylor’s
19   (“Petitioner”) Petition for Writ of Habeas Corpus by a Person in Federal/State
20   Custody (“Petition”) pursuant to 28 U.S.C. § 2241. While Petitioner uses the form
21   habeas petition for individuals in federal custody, a review of the Petition makes clear
22   that Petitioner seeks habeas relief from his current state custody arising from a 2001
23   conviction in Los Angeles County Superior Court, case number LA033959. Pet. at
24   2, Dkt. No. 1.
25         The records of this Court establish that Petitioner has four prior habeas actions
26   concerning his 2001 conviction and sentence.             See Taylor v. Pliler, No.
27   2:03-cv-06540-MMM-CT (C.D. Cal. Sept. 11, 2003); Bettis v. Tillie-Moore, 2:09-
28
 1   cv-0265-MMM-CT         (C.D.    Cal.   Jan.       13,   2009)1;   Bettis   v.   Haws,   No.
 2   2:09-cv-08970-MMM-CT (C.D. Cal. Feb. 12, 2009); Taylor v. Stainer, No.
 3   2:12-cv-09087-MMM-RZ (C.D. Cal. Oct. 23, 2012).2 In his first habeas action
 4   concerning his 2001 conviction and sentence, the Court denied relief on the merits
 5   and dismissed that action with prejudice.               See Order Adopting Report and
 6   Recommendation and Judgment, Taylor v. Pliler, No. CV 03-06540-MMM-CT
 7   (C.D. Cal. Apr. 5, 2003), Dkt. Nos. 24-25. In the three subsequent habeas actions,
 8   the Court dismissed the operative petitions as successive. See Bettis v. Tillie-Moore,
 9   2:09-cv-0265-MMM-CT (C.D. Cal. Feb. 12, 2009), Dkt. No. 3; Bettis v. Haws, No.
10   2:09-cv-08970-MMM-CT (C.D. Cal. Dec. 30, 2009), Dkt. No. 3; Taylor v. Stainer,
11   No. 2:12-cv-09087-MMM-RZ (C.D. Cal. Nov. 7, 2012), Dkt. No. 6.3
12         A review of the instant Petition demonstrates that Petitioner again seeks federal
13   habeas relief concerning the same 2001 conviction and sentence. Pet. at 2. Neither
14   the Petition itself nor the records of the Ninth Circuit establish that the Ninth Circuit
15   has authorized Petitioner to bring a successive petition in this Court.
16                                    II.   DISCUSSION
17         The United States Supreme Court has explained:
18                The Antiterrorism and Effective Death Penalty Act of 1996
                  (AEDPA) established a stringent set of procedures that a
19
                  prisoner “in custody pursuant to the judgment of a State
20                court,” 28 U.S.C. § 2254(a), must follow if he wishes to file
                  a “second or successive” habeas corpus application
21
                  challenging that custody, § 2244(b)(1). In pertinent part,
22
     1
23     Petitioner filed two habeas actions using the name of “Kirell Francis Bettis.”
     2
       The Court takes judicial notice of these court records and files as well as those of
24   the Court of Appeals for the Ninth Circuit, as necessary herein. See Fed. R. Evid.
25   201(b)(2); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); United
     States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
26   3
       The Court takes judicial notice of these court records and files as well as those of
27   the Court of Appeals for the Ninth Circuit, as necessary herein. See Fed. R. Evid.
     201(b)(2); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); United
28   States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                   2
 1                before filing the application in the district court, a prisoner
 2                “shall move in the appropriate court of appeals for an order
                  authorizing the district court to consider the application.”
 3                § 2244(b)(3)(A). A three-judge panel of the court of
 4                appeals may authorize the filing of the second or successive
                  application only if it presents a claim not previously raised
 5                that satisfies one of the two grounds articulated in
 6                § 2244(b)(2). § 2244(b)(3)(C); Gonzalez v. Crosby, 545
                  U.S. 524, 529-530, 125 S. Ct. 2641, 162 L. Ed. 2d 480
 7                (2005); see also Felker v. Turpin, 518 U.S. 651, 656-657,
 8                664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
 9   Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).

10         The Court finds that Petitioner’s present Petition is clearly a “second or

11   successive” habeas petition. Moreover, the Petition and records of the Ninth Circuit

12   establish that Petitioner has not been granted authorization by the Ninth Circuit to

13   file a successive petition to raise his claims.

14         For these reasons, the Court finds that it lacks jurisdiction to consider the

15   Petition. Therefore, the reference to the Magistrate Judge is vacated, and the Petition

16   is dismissed for lack of jurisdiction. See Burton, 549 U.S. at 152-53. The Clerk is

17   directed to enter judgment dismissing the Petition. Because the Court must dismiss

18   the Petition, any pending motions are denied as moot.

19                     III.   CERTIFICATE OF APPEALABILITY

20         Under AEDPA, a state prisoner seeking to appeal a district court’s final order

21   in a habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)

22   from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may

23   issue “only if the applicant has made a substantial showing of the denial of a

24   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

25   demonstrating that jurists of reason could disagree with the district court’s resolution

26   of his constitutional claims or that jurists could conclude the issues presented are

27   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

28   U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003).

                                                 3
 1         When the Court dismisses a petition on procedural grounds, it must issue a
 2   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
 3   whether the petition states a valid claim of the denial of a constitutional right”; and
 4   (2) “that jurists of reason would find it debatable whether the district court was
 5   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
 6   1595, 146 L. Ed. 2d 542 (2000).
 7         Here, the Court is dismissing the Petition without prejudice because it is a
 8   successive petition without proper authorization from the Ninth Circuit. Since the
 9   Petition is patently a successive petition, Petitioner cannot make the requisite
10   showing that jurists of reason would find it debatable whether the district court was
11   correct in its procedural ruling.
12                                       IV.    ORDER
13         Based on the foregoing, IT IS ORDERED THAT:
14         1. The Petition is DISMISSED without prejudice for lack of jurisdiction; and
15         2. A Certificate of Appealability is DENIED.
16

17   DATED: January 21, 2020
18
                                               ___________________________________
                                               MICHAEL W. FITZGERALD
19                                             UNITED STATES DISTRICT JUDGE
20

21   Presented by:
22

23   ______________________________
24   ROZELLA A. OLIVER
     UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                 4
